 



Exhibit 10.1
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     
 
NOVATED AND RESTATED
TECHNOLOGY LICENSE AGREEMENT
dated as of June 15, 2007
among
LEXICON PHARMACEUTICALS, INC.,
SYMPHONY ICON, INC.
and
SYMPHONY ICON HOLDINGS LLC
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 GRANT OF RIGHTS
    1  
 
       
2.1 Assignment
    1  
2.2 License Grant
    2  
2.3 Sublicense to Licensor
    2  
2.4 Right to Sublicense
    2  
2.5 Partial Reversion of License upon Licensor’s Exercise of Discontinuation
Option
    3  
2.6 Reservation of Rights
    3  
2.7 Regulatory Files After Expiration or Termination of Term or Discontinuation
Option
    4  
2.8 Delivery of Materials After Expiration or Termination of Term
    5  
2.9 License Opportunities
    5  
2.10 Separate Third Party License for Discontinued Program
    6  
2.11 Supply of Product After Expiration or Termination of Term
    6  
 
       
ARTICLE 3 SUBLICENSE TO CERTAIN THIRD PARTY INTELLECTUAL PROPERTY
    6  
 
       
3.1 Third Party Sublicense Payments
    7  
3.2 Sublicensed Intellectual Property
    7  
 
       
ARTICLE 4 INTELLECTUAL PROPERTY
    7  
 
       
4.1 Ownership
    7  
4.2 Marking
    7  
4.3 Prosecution and Maintenance
    8  
4.4 Abandonment
    9  
4.5 Infringement
    9  
4.6 Enforcement Right During Term
    9  
4.7 Post-Term Enforcement
    10  
4.8 Withdrawal of Enforcement
    12  
4.9 Recoveries
    12  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
    13  
 
       
5.1 Representations and Warranties of Licensor
    13  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.2 Disclaimer and Acknowledgement
    14  
 
       
ARTICLE 6 INDEMNIFICATION AND LIMITATION OF LIABILITY
    14  
 
       
6.1 Indemnity
    14  
6.2 Notice of Claims
    15  
6.3 Defense of Proceedings
    16  
6.4 Settlement
    17  
6.5 Limitation of Liability
    17  
6.6 Insurance
    18  
 
       
ARTICLE 7 TERM AND TERMINATION
    18  
 
       
7.1 Term
    18  
7.2 Termination
    18  
7.3 Survival
    18  
7.4 Bankruptcy
    19  
 
       
ARTICLE 8 MISCELLANEOUS
    19  
 
       
8.1 Notices
    19  
8.2 Entire Agreement
    20  
8.3 Assignment
    20  
8.4 Headings
    21  
8.5 Independent Contractor
    21  
8.6 Severability
    21  
8.7 No Third-Party Beneficiaries
    21  
8.8 Compliance with Laws
    21  
8.9 Amendment
    21  
8.10 Governing Law; Consent to Jurisdiction and Service of Process
    21  
8.11 Waiver of Jury Trial
    22  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
8.12 Counterparts
    22  
8.13 No Waiver
    22  
 
       
ANNEX A DEFINITIONS
       
ANNEX B CERTAIN ROYALTY AND MILESTONE PAYMENTS
       
ANNEX C CERTAIN LICENSED PATENTS
       
SCHEDULE 2.2 CERTAIN RESTRICTIONS RELATING TO LICENSED INTELLECTUAL PROPERTY
LICENSED TO LICENSOR BY A THIRD PARTY
       

-iii-



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
NOVATED AND RESTATED
TECHNOLOGY LICENSE AGREEMENT
     This NOVATED AND RESTATED TECHNOLOGY LICENSE AGREEMENT (this “Agreement”)
is made and effective as of June 15, 2007 by and among, Lexicon Pharmaceuticals,
Inc., a Delaware corporation (f/k/a Lexicon Genetics Incorporated) (the
“Licensor”), Symphony Icon, Inc., a Delaware corporation (“Symphony Icon”) (each
of Licensor and Symphony Icon being a “Party,” and collectively, the “Parties”),
and Symphony Icon Holdings LLC, a Delaware limited liability company
(“Holdings”).
     WHEREAS, Licensor and Holdings have entered into that certain Technology
License Agreement, dated June 15, 2007 (the “Original Agreement”);
     WHEREAS, Holdings desires to assign its right, title and interest in, and
delegate and novate its obligations under the Original Agreement to Symphony
Icon, and Licensor and Symphony Icon desire to novate and restate the terms and
conditions of the Original Agreement to effect such novation;
     WHEREAS, Licensor owns or has rights in certain technology, know-how,
patents and other intellectual property rights related to the design,
development, manufacture and/or use of the Products;
     WHEREAS, Licensor desires to grant to Symphony Icon, and Symphony Icon
desires to acquire, the exclusive (or nonexclusive, as the case may be) right to
use such technology, know-how, patents and other intellectual property rights to
develop and commercialize Products on the terms and conditions of this
Agreement; and
     WHEREAS, Licensor desires to receive, and Symphony Icon desires to grant to
Licensor, the exclusive right to use such technology, know-how, patents and
other intellectual property rights to develop Products on behalf of Symphony
Icon on the terms and            conditions of this Agreement.
     NOW THEREFORE, in consideration of the mutual promises and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     Capitalized terms used herein and not defined shall have the meanings
assigned to such terms in Annex A attached hereto.
ARTICLE 2
GRANT OF RIGHTS

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     2.1 Assignment. Holdings hereby assigns to Symphony Icon all of its right,
title and interest in and to the Original Agreement. The Parties agree that from
and after the Closing Date, all of the right, title, interest and obligations of
Holdings under the Original Agreement will be assigned, novated and transferred
to, and assumed by, Symphony Icon, as amended and restated by this Agreement.
     2.2 License Grant.
          (a) Subject to Sections 2.3, 2.4, 2.5 and 2.6 below, the limitations
and restrictions set forth on Schedule 2.2 and the terms and conditions of this
Agreement, Licensor hereby grants to Symphony Icon a fully paid, worldwide,
exclusive license under the Licensed Intellectual Property, solely to develop,
make, have made, use, offer for sale, sell, and import Products.
     2.3 Sublicense to Licensor. Symphony Icon hereby grants to Licensor a fully
paid, worldwide, exclusive (even as to Symphony Icon) sublicense under the
Licensed Intellectual Property, with the right to grant further sublicense(s),
to develop, make, have made, use and import Products, or otherwise as necessary
or useful to carry out Licensor’s obligations or exercise Licensor’s rights
under the Operative Documents. Notwithstanding the foregoing, Licensor shall
only exercise its rights as sublicensee hereunder in connection with and for the
purpose of carrying out Licensor’s obligations or exercising Licensor’s rights
under the Operative Documents. In the event of the expiration of a
Discontinuation Option without exercise by Licensor, the sublicense set forth in
this Section 2.3 shall expire with respect to the Products relating to the
Program to which such Discontinuation Option pertained. Upon the unexercised
expiration or termination of the Purchase Option without Licensor’s exercise of
the Purchase Option, the sublicense set forth in this Section 2.3 shall expire
with respect to all Products relating to the Program(s) for which Licensor has
not exercised the Discontinuation Option.
     2.4 Right to Sublicense. Subject to the limitations and restrictions set
forth on Schedule 2.2 , the license granted hereunder includes the right of
Symphony Icon to grant sublicenses under the Licensed Intellectual Property,
provided, that,
          (a) subject to Sections 2.3 and 2.4(b), Symphony Icon shall not
sublicense any of the rights granted pursuant to Section 2.2 to any third party
(including without limitation any Affiliates) during the Term;
          (b) notwithstanding (a), in the event of the expiration of a
Discontinuation Option without exercise by Licensor, Symphony Icon may grant to
third parties (including without limitation Affiliates) sublicenses of the
rights granted pursuant to Section 2.2 with respect to the Products relating to
the Program to which such Discontinuation Option pertained;
          (c) each sublicense granted (i) is pursuant to a written contract,
(ii) is consistent with the terms of this Agreement, (iii) does not grant any
rights beyond

2



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
the scope of the license rights granted herein, and (iv) is as protective of
Licensor’s rights as set forth in this Agreement; and
          (d) upon Licensor’s written request, Symphony Icon shall provide to
Licensor copies of any sublicense agreements, provided that (i) Symphony Icon
may redact any financial or other proprietary information contained therein
which does not affect Licensor’s rights and (ii) Licensor shall treat its copy
of the sublicense agreements as Confidential Information of Symphony Icon.
     2.5 Partial Reversion of License upon Licensor’s Exercise of
Discontinuation Option. Licensor and Symphony Icon acknowledge that Licensor may
exercise its Discontinuation Option pursuant to Section 11 of the Amended and
Restated Research and Development Agreement. Upon the Discontinuation Option
Closing Date, as applicable, (i) the license set forth in Section 2.2 (and the
corresponding sublicense under Section 2.3) shall expire with respect to the
Products relating to the Program for which Licensor exercised its
Discontinuation Option, as applicable, (ii) those patents, patent applications,
Know-How and Symphony Icon Enhancements that were part of the Licensed
Intellectual Property as of the applicable Discontinuation Option Closing Date
and relate exclusively to such Program (including its Products) but not to the
other Program, shall be deleted from the relevant intellectual property
definitions, and accordingly, Symphony Icon shall no longer be responsible for
any obligations or costs (including royalties or fees to third parties,
prosecution costs, maintenance costs and enforcement costs) accruing after such
Discontinuation Option Closing Date with respect to such patents, patent
applications, Know-How and Symphony Icon Enhancements; and (iii) Symphony Icon
shall (a) at Licensor’s request and option, promptly return to Licensor or
destroy all Tangible Materials relating solely to such Program; and (b) upon
Licensor’s request, provide Licensor a copy of all Tangible Materials which
relate to such Program (but not solely to such Program). The Parties shall, as
necessary, promptly amend this Agreement, in connection with the exercise and
consummation of the Discontinuation Option pursuant to Section 11 of the Amended
and Restated Research and Development Agreement, to give Licensor all rights it
needs to pursue the Program for which such option was exercised without any
obligation to or dependency on Symphony Icon and to limit this Agreement to the
other Program.
     2.6 Reservation of Rights. All rights not expressly granted to a Party
hereunder shall remain the exclusive property of the other Party. Symphony Icon
covenants and agrees not to use or exploit the Licensed Intellectual Property
outside of the scope of the licenses granted herein. Licensor covenants and
agrees that Licensor will not, and will cause its Affiliates not to, use or
exploit the Licensed Intellectual Property in connection with the development,
manufacture, use, sale, or importation of Products after the expiration of all
sublicenses granted pursuant to Section 2.3; provided, however, that such
covenant by Licensor shall not apply to any Program for which Licensor exercises
a Discontinuation Option or to any Products relating to such Program. For the
avoidance of doubt, Licensor and its Affiliates shall not be restricted from
using

3



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
or otherwise exploiting any intellectual property relating to their respective
drug discovery programs outside the fields of the Products and/or the Programs.
     2.7 Regulatory Files After Expiration or Termination of Term or
Discontinuation Option.
          (a) As soon as reasonably practical after the expiration or
termination of the Purchase Option without exercise by Licensor and as of a date
to be agreed upon by Licensor and Symphony Icon, Licensor and Symphony Icon
shall, at Symphony Icon’s expense, take all actions necessary to effect the
assignment to Symphony Icon or its designee of the sponsorship to the Regulatory
Files with respect to the Programs for which Licensor has not exercised its
Discontinuation Option. After such Regulatory Files are assigned to Symphony
Icon, Licensor shall have no further rights therein or obligations thereunder;
provided, however, that during the [**] following such assignment of Regulatory
Files, at Symphony Icon’s reasonable request and expense, Licensor shall use
commercially reasonable efforts to provide Symphony Icon or its designee with
assistance in respect of such Regulatory Files. Licensor shall, at the
reasonable request of Symphony Icon and at Symphony Icon’s expense, perform any
acts that Symphony Icon may reasonably deem necessary or desirable to evidence
or confirm Symphony Icon’s ownership interest in such Regulatory Files,
including, but not limited to, making further written assignments in a form
determined by Symphony Icon. Without limiting the license rights granted under
this ARTICLE 2, the Parties understand and agree that the assignment of such
Regulatory Files does not include an assignment of any Licensed Intellectual
Property.
          (b) As soon as reasonably practical after the expiration of a
Discontinuation Option without exercise by Licensor and as of a date to be
agreed upon by Licensor and Symphony Icon, Licensor and Symphony Icon shall, at
Symphony Icon’s expense, take all actions necessary to effect the assignment to
Symphony Icon or its designee of the sponsorship to the Regulatory Files with
respect to the Programs for which Licensor has not exercised its Discontinuation
Option. After such Regulatory Files are assigned to Symphony Icon, Licensor
shall have no further rights therein or obligations thereunder; provided,
however, that during the [**] following such assignment of Regulatory Files, at
Symphony Icon’s reasonable request and expense, Licensor shall use commercially
reasonable efforts to provide Symphony Icon or its designee with assistance in
respect of such Regulatory Files. Licensor shall, at the reasonable request of
Symphony Icon and at Symphony Icon’s expense, perform any acts that Symphony
Icon may reasonably deem necessary or desirable to evidence or confirm Symphony
Icon’s ownership interest in such Regulatory Files, including, but not limited
to, making further written assignments in a form determined by Symphony Icon.
Without limiting the license rights granted under this ARTICLE 2, the Parties
understand and agree that the assignment of such Regulatory Files does not
include an assignment of any Licensed Intellectual Property.
     2.8 Delivery of Materials After Expiration or Termination of Term.

4



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          (a) Upon the expiration or termination of the Purchase Option without
exercise by Licensor, Licensor shall, at Symphony Icon’s expense, promptly
deliver to Symphony Icon all copies of Tangible Materials existing as of the
date of such unexercised expiration or termination that relate to the Programs
for which Licensor has not exercised its Discontinuation Option; provided,
however, that Licensor may also retain copies of (and the right to use) those
Tangible Materials that are required to be delivered to Symphony Icon hereunder
but which also relate to (i) any Program for which Licensor has exercised its
Discontinuation Option or (ii) any other product of Licensor.
          (b) In the event of the expiration of a Discontinuation Option without
exercise by Licensor, Licensor shall, at Symphony Icon’s expense, promptly
deliver to Symphony Icon all copies of Tangible Materials existing as of the
date of such expiration that relate to the Program to which the Discontinuation
Option pertained; provided, however, that Licensor may also retain copies of
(and the right to use) those Tangible Materials that are required to be
delivered to Symphony Icon hereunder but which also relate to any other Program
or any other product of Licensor.
     2.9 License Opportunities. In the event that, during the Term, Licensor
reasonably determines that it is necessary to license from any third party any
intellectual property relating to the composition of matter, use, manufacture,
formulation or exploitation of the Products (“Third Party IP”) and Licensor
desires to license such Third Party IP during the Term, then (i) if Licensor
desires Symphony Icon to pay any or all of the financial obligations under such
license, Licensor shall obtain Symphony Icon’s written consent, which shall not
be unreasonably withheld or delayed, before acquiring such license; and (ii) if
Symphony Icon provides such consent, then unless otherwise agreed to by the
Parties in writing, Licensor shall use commercially reasonable efforts to
obtain, at the time such license is granted, the right to sublicense such Third
Party IP to Symphony Icon consistent with the terms of this Agreement as if such
Third Party IP were Licensed Intellectual Property. Unless otherwise agreed to
by the Parties in writing, the financial obligations under any license to Third
Party IP obtained by Licensor with Symphony Icon’s consent shall (1)[**]; or (2)
[**]; or (3) [**]. Notwithstanding the foregoing, Licensor shall have no
obligation to obtain any such third party licenses under this Agreement or, in
the event that Symphony Icon does not give such consent, to grant any
sublicenses to Symphony Icon. Upon obtaining a license to such Third Party IP
and the right to sublicense to Symphony Icon, the Parties will, as necessary,
promptly amend this Agreement to include such sublicensed intellectual property
within the license granted hereunder, incorporate any other limitations,
royalties or other provisions required by such third party with respect to such
sublicense, and address Symphony Icon’s rights (if any) with respect to patent
prosecution, maintenance and enforcement of patents and patent applications
within such Third Party IP.
     2.10 Separate Third Party License for Discontinued Program. In the event of
the expiration of a Discontinuation Option without exercise by Licensor,
Symphony Icon has the right to transfer to a third party Symphony Icon’s rights
to the Products relating to the Program to which such Discontinuation Option
pertained (the

5



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
“Discontinued Program”). If Symphony Icon identifies a third party that wishes
to obtain such rights, then upon Symphony Icon’s request, (i) Licensor and
Symphony Icon shall amend this Agreement to terminate all of Symphony Icon’s
rights and obligations to the extent applicable to the Discontinued Program and
(ii) Licensor shall enter into a separate license agreement with such third
party in which all of such terminated rights and obligations shall be conferred
upon and undertaken by such third party. The terms and conditions of such
license agreement shall be identical to those contained herein, to the extent
that such terms are applicable to the Discontinued Program and not dependent on
any Operative Document other than this Agreement. Such terms shall include but
not be limited to (1) provisions allowing for termination of such license
agreement upon a material, uncured breach of such license agreement by the third
party on similar terms as provided herein with respect to Symphony Icon and
(2) a confidentiality provision that is not dependent on any of the Operative
Documents. Termination of this Agreement shall not effect such license agreement
and Licensor’s obligation to enter into such a license agreement shall survive
termination of this Agreement.
     2.11 Supply of Product After Expiration or Termination of Term. In the
event of expiration or termination of the Purchase Option without exercise by
Licensor, without limiting Licensor’s other obligations pursuant to the
Operative Documents, during the [**] period following any such expiration or
termination, Licensor agrees to cooperate in good faith and provide reasonable
assistance to Symphony Icon (or its partners or transferees hereunder) in
connection with the transition of the continued development (including clinical
development), manufacture and commercialization of Products by Symphony Icon (or
its partners or transferees hereunder), in each case at the expense of Symphony
Icon (or its partners or transferees hereunder).
     2.12 Right of First Offer for LG617 Program. In the event of the expiration
or termination of the Purchase Option or expiration of a Discontinuation Option
with respect to the LG617 Program, in each case without exercise by Licensor and
absent any other re-acquisition by Licensor of rights to the LG617 Program,
Symphony Icon agrees that BMS shall have the following right of first offer.
Symphony Icon shall not grant any license or otherwise transfer rights to any
third party for the development or commercialization of any LG617 Product (any
such arrangement being referred to herein as a “LG617 License”) [**] without
first notifying BMS of its desire to enter into an LG617 License, and if
requested by BMS within [**] of such notice, entering into good faith
negotiations with BMS with respect to an LG617 License for a period of [**]
following such notice (the “LG617 Negotiation Period”). In the event that
Symphony Icon and BMS do not enter into a LG617 License within such LG617
Negotiation Period, Symphony Icon will be free, at any time thereafter to enter
into negotiations with respect to an LG617 License with any third party. In the
event (but only in the event) that (a) the obligations of Licensor under
Section 4.4 of Licensor’s Collaboration and License Agreement with BMS, dated
December 17, 2003, were not terminated before the expiration of the relevant
option of Licensor described above, and (b) the expiration of such LG617
Negotiation Period occurs prior to the later of (i) December 31, 2008 or
(ii) the commencement of a Phase 1 clinical trial in the U.S. for

6



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
an LG617 Compound, [**]. Any notice issued by Symphony Icon to BMS pursuant to
this Section 2.13 shall be made pursuant to Section 8.1 hereof to BMS at the
following address Bristol-Myers Squibb Company, P.O. Box 4000, Route 206 &
Province Line Road, Princeton, New Jersey 08543-4000, Attention: Vice President,
External Science, Technology & Licensing, Telephone: 609-252-4712, Facsimile:
609-252-7212; with a copy to: Bristol-Myers Squibb Company, P.O. Box 4000, Route
206 & Province Line Road, Princeton, New Jersey 08543-4000, Attention: Vice
President & Senior Counsel, Corporate Development, Telephone: 609-252-4311,
Facsimile: 609-252-4232.
ARTICLE 3
SUBLICENSE TO CERTAIN THIRD PARTY INTELLECTUAL PROPERTY
     3.1 Third Party Sublicense Payments. Unless otherwise agreed to by the
Parties in writing, to the extent that (a) any Licensed Intellectual Property is
licensed to Licensor by a third party and sublicensed to Symphony Icon by
Licensor hereunder and the development, manufacture, use, sale or other
commercialization of any Product by Symphony Icon shall require the Licensor to
make a royalty payment, milestone or any other payment obligation to the third
party licensor of such Licensed Intellectual Property, (i) Symphony Icon shall
be responsible for the satisfaction of such royalty payment, milestone or any
other obligation to such licensor if such payment is triggered by the
development, manufacture, use, sale or other commercialization of any Product by
Symphony Icon; or (ii) such royalty payment shall be shared by the Parties in
amounts and/or percentages to be agreed upon by the Parties if such payment
relates (but does not relate solely) to the manufacture, use, sale or other
commercialization of any Product by Symphony Icon. Notwithstanding the
foregoing, with respect to agreements between Licensor or its Affiliates and any
third party existing as of the Closing Date, Symphony Icon’s obligations under
this Section 3.1 for Products will be limited solely to those royalties and
milestones set forth on Annex B.
     3.2 Sublicensed Intellectual Property. Symphony Icon acknowledges (i) that
certain Licensed Intellectual Property is licensed to Licensor or its Affiliates
by third parties and will be sublicensed to Symphony Icon hereunder (the
“Sublicensed Intellectual Property”) and (ii) that such sublicense is subject to
certain restrictions and obligations set forth in the applicable written
agreements between Licensor and such third parties (the “Sublicense
Obligations”), including but not limited to those restrictions and obligations
set forth on Schedule 2.2. Symphony Icon agrees to either be bound by the
Sublicense Obligations or forfeit the applicable sublicense of such Intellectual
Property under Section 2.2; provided, however, that Symphony Icon cannot use
this Section 3.2 to avoid any Sublicense Obligation that has accrued prior to
the date Symphony Icon elects to forfeit the applicable sublicense.
ARTICLE 4
INTELLECTUAL PROPERTY

7



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     4.1 Ownership. The Parties acknowledge and agree that, as between Licensor
and Symphony Icon, and subject to Schedule 2.2, Licensor or its licensors are
the owners of all right, title and interest in and to the Licensed Intellectual
Property, including without limitation Symphony Icon Enhancements. Symphony Icon
hereby assigns to Licensor all of Symphony Icon’s rights and interests in any
Symphony Icon Enhancements, including any rights in inventions made jointly by
Licensor and Symphony Icon. Symphony Icon shall promptly disclose any Symphony
Icon Enhancement to Licensor, and shall use reasonable efforts, at Licensor’s
request and at no cost to Licensor, to cooperate fully with Licensor to transfer
such Symphony Icon Enhancements to Licensor.
     4.2 Marking. Symphony Icon shall mark, and shall cause all of its
sublicensees to mark, all Products, or the packaging thereof or materials
related thereto, with the number of the applicable patents licensed hereunder in
accordance with applicable U.S. patent law.
     4.3 Prosecution and Maintenance.
          (a) Unless otherwise set forth in this Section 4.3, (i) Licensor shall
prepare, file, prosecute and maintain those patents and patent applications in
Licensed Patent Rights for which Licensor has patent prosecution and maintenance
rights; and (ii) Licensor shall provide Symphony Icon with (1) quarterly reports
regarding the status of the prosecution and maintenance of Licensed Patent
Rights, (2) copies of and/or access to any patent documents related to the
Licensed Patent Rights as reasonably requested by Symphony Icon, (3) copies of
patent applications and other substantive patent prosecution documents
pertaining to the Program-Specific Patents prior to filing in the United States
so as to afford Symphony Icon and its patent counsel, at Symphony Icon’s
expense, a reasonable opportunity to review and comment on such documents and
(4) timely answers to Symphony Icon’s questions regarding the status of patents
and patent applications in Licensed Patent Rights.
          (b) Licensor will use commercially reasonable efforts to seek the
allowance of broad generic claims that read on Products, consistent with
Licensor’s determination of enforceability, business considerations and other
factors.
          (c) Subject to a reasonable allocation of costs in the event that any
Program-Specific Patent relate to Licensor’s business other than the Programs,
the cost of the prosecution and maintenance of Program-Specific Patents shall be
paid by Symphony Icon. Upon the scope of any Licensed Patent Rights being
amended so that the patent or patent application’s claims no longer relate to,
or are exploitable in connection with, any Product and/or any Program, for which
Licensor has not exercised a Discontinuation Option, such patent or patent
application shall cease to be a Licensed Patent Right and all rights and
obligations with respect to such patent or patent application (including costs,
fees, prosecution, maintenance and enforcement) shall revert to Licensor.

8



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          (d) Symphony Icon shall not be responsible for the costs of any
interference or reexamination initiated by Licensor with respect to the Program
Specific Patents (except to the extent allocated in the Development Budget),
unless the Parties mutually agree in writing (i) that it is reasonably necessary
or useful to file and prosecute such interference or re-examination in
connection with such Program Specific Patents to protect their interests in such
Program Specific Patents and (ii) to a reasonable allocation of costs in the
event that any Program Specific Patents relate to Licensor’s business other than
the Programs, which agreement will not be unreasonably withheld or delayed. In
the event, however, that (i) Symphony Icon does not agree to pay such costs (or
its share of costs as reasonably allocated as set forth above) of such
interference or reexamination and (ii) Licensor successfully files and
prosecutes or settles such interference or reexamination at its sole cost, then
the licenses granted by Licensor to Symphony Icon in Section 2.2 herein shall
immediately terminate with respect to specific Program Specific Patent subject
to such interference or reexamination.
          (e) Symphony Icon shall not be responsible for the costs of any
opposition, protest or reexamination initiated by Licensor with respect to any
Third Party IP (except to the extent allocated in the Development Budget),
unless the Parties mutually agree in writing (i) that it is reasonably necessary
or useful to file and prosecute such opposition, protest or reexamination in
connection with such Third Party IP to protect their interests in the Programs
and (ii) to a reasonable allocation of costs in the event that such Third Party
IP relates to Licensor’s business other than the Programs, which agreement will
not be unreasonably withheld or delayed.
          (f) Each Party shall provide the prosecuting Party with reasonable
cooperation under this Section 4.3.
     4.4 Abandonment. Subject to the limitations and restrictions set forth on
Schedule 2.2, Licensor shall not cancel a Program-Specific Claim or abandon a
Program-Specific Patent without (a) expressly reserving the right to pursue the
relevant Program-Specific Claim in a separate patent application or
(b) requesting and obtaining the consent of Symphony Icon, which consent shall
not be unreasonably withheld or delayed. If Symphony Icon does not provide such
consent promptly upon Licensor’s request, then Licensor may (i) continue to
prosecute such Program-Specific Claim in the patent application in which it is
currently pending, or (ii) cancel such Program-Specific Claim in a manner that
allows future prosecution of such claim and then propose such claim in a newly
filed divisional or continuation application that Symphony Icon may prosecute at
its expense (including reimbursing Licensor for the costs associated with filing
such divisional or continuation application), in the name of Licensor, and in
Symphony Icon’s discretion.
     4.5 Infringement. Each Party agrees to immediately notify the other Party
upon becoming aware of any infringement, misappropriation, illegal use or misuse
of the Licensed Intellectual Property in connection with Products and provide to
the other Party all available evidence of such infringement.

9



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     4.6 Enforcement Right During Term.
          (a) Except as provided in Section 4.6(b), during the Term, Licensor
has the first right, but not the obligation, to take action against others in
the courts, administrative agencies or otherwise to prevent, terminate or seek
damages on account of infringement, misappropriation, illegal use or misuse of
the Licensed Patent Rights or other Licensed Intellectual Property; including
such actions against others to prevent, terminate or seek damages on account of
an Icon Relevant Infringement. The costs and expenses of any such action shall
be borne by Symphony Icon to the extent the action relates to an Icon Relevant
Infringement; provided, that Symphony Icon’s written consent was obtained prior
to the initiation of such action, such consent not to be unreasonably withheld
or delayed. Symphony Icon shall, at its expense, cooperate with and reasonably
assist Licensor in any such action if so requested by Licensor, and, upon
Licensor’s request, execute, file and deliver all documents and proof necessary
for such purpose, including being named as a party to such litigation if
requested by Licensor or if required by Law. Symphony Icon shall have the right
to participate and be represented by its own counsel at its own expense in any
such action, suit or proceeding with respect to Licensed Patent Rights solely
relating to Products for which Licensor has not exercised the relevant
Discontinuation Option; provided that Symphony Icon shall not enter into any
settlement or compromise of such action, suit or proceeding that affects or
concerns the validity, enforceability, or ownership of any Licensed Patent
Rights or other Licensed Intellectual Property without the prior written consent
of Licensor, which consent shall not be unreasonably withheld or delayed.
Licensor shall not enter into any settlement or compromise of such action, suit
or proceeding that affects or concerns the validity, enforceability, or
ownership of any Licensed Patent Rights or other Licensed Intellectual Property
without the prior, written consent of Symphony Icon, which consent shall not be
unreasonably withheld or delayed.
          (b) Subject to the limitations and restrictions set forth on
Schedule 2.2, if, (1) during the Term, Symphony Icon requests Licensor to take
action pursuant to Section 4.6(a) with respect to an Icon Relevant Infringement
that either (i) solely involves the enforcement of a Program Specific Patent or
(ii) involves the enforcement of other Licensed Intellectual Property relating
exclusively to the Programs and there is not a claim of an issued Program
Specific Patent, and (2) Licensor does not within [**] of Symphony Icon’s
written request take such action or provide Symphony Icon with a reasonable
basis for not taking such action; then Symphony Icon shall have the option to
commence any such action under its own direction and control, and at Symphony
Icon’s cost and expense; provided, that Licensor agrees that neither (x) the
potential disturbance of an actual or potential commercial relationship between
Licensor and a third party nor (y) concerns regarding potential risks to the
Licensed Intellectual Property or other intellectual property owned or
controlled by Licensor is a reasonable basis for Licensor not taking such
action. Licensor shall, at Symphony Icon’s expense, cooperate with and
reasonably assist Symphony Icon in any such action if so requested by Symphony
Icon, and, upon Symphony Icon’s request, execute, file and deliver all documents
and proof necessary for such purpose, including being named as a party to

10



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
such litigation if requested by Symphony Icon or if required by Law. Licensor
shall have the right to participate and be represented by its own counsel at its
own expense in any such action, suit or proceeding with respect to Licensed
Patent Rights provided that Licensor shall not enter into any settlement or
compromise of such action, suit or proceeding that affects or concerns the
validity, enforceability, or ownership of any Licensed Patent Rights or other
Licensed Intellectual Property without the prior written consent of Symphony
Icon, which consent shall not be unreasonably withheld or delayed. Symphony Icon
shall not enter into any settlement or compromise of such action, suit or
proceeding that affects or concerns the validity, enforceability, or ownership
of any Licensed Patent Rights or other Licensed Intellectual Property without
the prior, written consent of Licensor, which consent shall not be unreasonably
withheld or delayed.
     4.7 Post-Term Enforcement.
          (a) Program Specific Patents. Following the expiration or termination
of the Purchase Option without Licensor’s exercise of the Purchase Option, as
between the Parties, and solely with respect to Program Specific Patents,
Symphony Icon shall have the first right, but not the obligation, to take action
against others, at Symphony Icon’s cost and expense, to prevent, terminate or
seek damages on account of Icon Relevant Infringements. Licensor shall, at
Symphony Icon’s expense, cooperate and reasonably assist Symphony Icon in such
action if so requested, and upon Symphony Icon’s request, execute, file and
deliver all documents and proof necessary for such purpose, including being
named as a party to such litigation if requested by Symphony Icon or if required
by Law. Licensor shall have the right to participate and be represented in any
such action, suit or proceeding by its own counsel at its own expense provided
that Licensor shall not enter into any settlement or compromise of such action,
suit or proceeding that affects or concerns the validity, enforceability, or
ownership of any Licensed Patent Rights or other Licensed Intellectual Property
without the prior written consent of Symphony Icon, which consent shall not be
unreasonably withheld or delayed. Symphony Icon shall not enter into any
settlement or compromise of such action, suit or proceeding that affects or
concerns the validity, enforceability, or ownership of any Licensed Patent
Rights or other Licensed Intellectual Property without the prior written consent
of Licensor, which consent shall not be unreasonably withheld or delayed.
          (b) Following the expiration or termination of the Purchase Option
without Licensor’s exercise of the Purchase Option, if Symphony Icon does not
take action under Section 4.7(a) within [**] of Licensor’s written request that
Symphony Icon take such action, then Licensor shall have the option to commence
any such action under its own direction and control, and at Licensor’s cost and
expense. Symphony Icon shall, at Licensor’s expense, cooperate and reasonably
assist Licensor in such action if so requested, and upon Licensor’s request,
execute, file and deliver all documents and proof necessary for such purpose,
including being named as a party to such litigation if requested by Licensor or
if required by Law. Symphony Icon shall have the right to participate and be
represented in any such action, suit or proceeding by its own counsel at its own
expense provided that Symphony Icon shall not enter into any settlement or

11



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
compromise of such action, suit or proceeding that affects or concerns the
validity, enforceability, or ownership of any Licensed Patent Rights or other
Licensed Intellectual Property without the prior written consent of Licensor,
which consent shall not be unreasonably withheld or delayed. Licensor shall not
enter into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior written
consent of Symphony Icon, which consent shall not be unreasonably withheld or
delayed.
          (c) Licensed Intellectual Property. Except as set forth in
Section 4.7(a) and 4.7(b) above, following the expiration or termination of the
Purchase Option without Licensor’s exercise of the Purchase Option, as between
the Parties, Licensor shall have the first right, but not the obligation, to
take action against others in the courts, administrative agencies or otherwise,
under Licensor’s direction and control and at Licensor’s cost and expense, to
prevent or terminate infringement, misappropriation, illegal use or misuse of
any Licensed Intellectual Property, including but not limited to an Icon
Relevant Infringement. Symphony Icon shall, at Licensor’s expense, cooperate and
reasonably assist Licensor in such action if so requested, and upon Licensor’s
request, execute, file and deliver all documents and proof necessary for such
purpose, including being named as a party to such litigation if requested by
Licensor or if required by Law. Symphony Icon shall have the right to
participate and be represented in any such action, suit or proceeding by its own
counsel at its own expense, to the extent the action relates to an Icon Relevant
Infringement; provided that Symphony Icon shall not enter into any settlement or
compromise of such action, suit or proceeding that affects or concerns the
validity, enforceability, or ownership of any Licensed Patent Rights or other
Licensed Intellectual Property without the prior written consent of Licensor,
which consent shall not be unreasonably withheld or delayed. Licensor shall not
enter into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior written
consent of Symphony Icon, which consent shall not be unreasonably withheld or
delayed.
          (d) Except as set forth in Section 4.7(a) and 4.7(b) above and subject
to the limitations and restrictions set forth on Schedule 2.2, following the
expiration or termination of the Purchase Option without Licensor’s exercise of
the Purchase Option, if Licensor does not take action under Section 4.7(c) with
respect to an Icon Relevant Infringement, within ninety (90) days of Symphony
Icon’s written request that Licensor take such action, then Symphony Icon shall
have the option to commence any such action under its own direction and control,
and at Symphony Icon’s cost and expense. Licensor shall, at Symphony Icon’s
expense, cooperate and reasonably assist Symphony Icon in such action if so
requested, and upon Symphony Icon’s request, execute, file and deliver all
documents and proof necessary for such purpose, including being named as a party
to such litigation if requested by Symphony Icon or if required by Law. Licensor
shall have the right to participate and be represented in any such action, suit
or proceeding by its own counsel at its own expense provided that Licensor shall
not

12



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
enter into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior written
consent of Symphony Icon, which consent shall not be unreasonably withheld or
delayed. Symphony Icon shall not enter into any settlement or compromise of such
action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Licensor, which
consent shall not be unreasonably withheld or delayed.
     4.8 Withdrawal of Enforcement. If either Party brings an action under this
ARTICLE 4 with respect to an Icon Relevant Infringement and subsequently ceases
to pursue or withdraws from such action without resolution (which resolution may
include the granting of a license by Licensor to such third party that does not
violate Section 2.2 or Section 2.6 of this Agreement), it shall promptly notify
the other Party and the other Party may, to the extent permitted by Law,
substitute itself for the withdrawing party under the terms of this ARTICLE 4.
     4.9 Recoveries. All damages or other compensation of any kind recovered in
such action, suit, or proceeding brought under this ARTICLE 4 or from any
related settlement or compromise shall first be used to reimburse each Party for
its expenses in connection with such action, suit or proceeding, (in proportion
to the expenses of each Party if recovery is insufficient to cover all such
expenses) and the remainder of such recovery, shall be allocated [**].
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties of Licensor. Licensor hereby represents
and warrants to Symphony Icon, that as of the Closing Date:
          (a) Subject to Section 3.2 and Schedule 2.2, Licensor is the exclusive
owner of all right, title, and interest in and to (i) all Licensed Patent Rights
listed on Annex C and not identified as jointly owned or licensed from a third
party and (ii) the Regulatory Files;
          (b) Licensor has sufficient rights to grant the licenses granted
hereunder and the grant of such licenses does not and will not conflict with any
agreement to which Licensor is a party or otherwise governing the Licensed
Intellectual Property and Licensor further represents and warrants that, on an
ongoing basis throughout the Term, Licensor shall not enter into any agreement
that will conflict with the rights and licenses granted to Symphony Icon
hereunder;
          (c) To the Knowledge of Licensor, no third party is engaging in any
activity that infringes or misappropriates the Licensed Patent Rights or related
know-how or trade secrets;

13



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          (d) No Licensed Intellectual Property owned by Licensor and, to the
Knowledge of Licensor, no Licensed Intellectual Property licensed to Licensor
has been adjudged invalid or unenforceable, in whole or in part, and there is no
pending or, to the Knowledge of Licensor, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Licensed Intellectual
Property, and Licensor is unaware of any facts which would support any such
claim;
          (e) To the Knowledge of Licensor, no actions or claims have been
asserted, are pending or have been threatened, against Licensor in writing
alleging that the manufacture, use or sale of any Product misappropriates or
infringes the intellectual property rights of any third party;
          (f) Except as set forth on Annex B, Licensor and/or Symphony Icon
shall not be liable or otherwise obligated to pay royalties, milestone payments
or other consideration pursuant to any agreement Licensor may have with a third
party existing on the Closing Date in connection with Symphony Icon’s
exploitation of the Licensed Intellectual Property (including Sublicensed
Intellectual Property) in connection with the development, manufacture, use,
sale, or importation of Products hereunder;
          (g) To the Knowledge of Licensor, the manufacture, use or sale of any
Product by Symphony Icon (or its sublicensees) in strict accordance with the
licenses herein and other terms of this Agreement will not misappropriate or
infringe the intellectual property rights of any third party, and Licensor is
unaware of any facts which would support any such claim;
          (h) The data and information relating to the Programs, including such
data and information relating to pre-clinical and clinical studies provided in
writing to Symphony Icon or its Affiliates prior to the Closing Date has been
accurate in all material respects and Licensor has made no material
misrepresentation or material omission in connection with such data and
information; and
          (i) Except for the LG617 Program, Licensor has not prior to the
Closing Date itself or in conjunction with a third party (via license or
otherwise) conducted any activities related to the development of a
pharmaceutical product that Targets, to Licensor’s Knowledge, a [**].
     5.2 Disclaimer and Acknowledgement. EXCEPT AS EXPRESSLY SET FORTH IN THIS
ARTICLE 5, THE LICENSED INTELLECTUAL PROPERTY, PRODUCTS, TANGIBLE MATERIALS AND
REGULATORY FILES ARE PROVIDED “AS IS” WITH NO REPRESENTATIONS OR WARRANTIES OF
ANY KIND, AND LICENSOR EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS
FOR PARTICULAR PURPOSE, OR NON-INFRINGEMENT. LICENSOR DOES NOT WARRANT THE
PERFORMANCE OF ANY PRODUCT, INCLUDING THEIR SAFETY, EFFECTIVENESS OR COMMERCIAL
VIABILITY. ANY SYMPHONY ICON ENHANCEMENTS

14



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
PROVIDED TO LICENSOR HEREUNDER ARE PROVIDED “AS IS” WITH NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND AND SYMPHONY ICON EXPRESSLY DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, OR NON-INFRINGEMENT.
ARTICLE 6
INDEMNIFICATION AND LIMITATION OF LIABILITY
     6.1 Indemnity. To the greatest extent permitted by applicable Law, Licensor
shall indemnify and hold harmless Symphony Icon, its Affiliates and each of
their respective officers, directors, employees, agents, members, managers,
successors and assigns (each, a “Symphony Icon Indemnified Party”) and Symphony
Icon shall indemnify and hold harmless Licensor, its Affiliates and each of
their respective officers, directors, employees, agents, members, successors and
assigns (each, a “Licensor Indemnified Party” and together with Symphony Icon
Indemnified Party, the “Indemnified Parties”), from and against any and all
claims, losses, costs, interest, awards, judgments, fees (including reasonable
fees for attorneys and other professionals), court costs, liabilities, damages
and expenses (as determined by the applicable Indemnified Parties acting in good
faith), incurred by any Indemnified Party (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), (collectively, a “Loss”) to the extent resulting from, arising out
of, or relating to any and all third party suits, claims, actions, proceedings,
investigations, litigation or demands based upon:

  (ii)   in the case of Licensor being the Indemnifying Party, (A) any breach of
any representation or warranty made by Licensor herein or in any other Operative
Document, (B) any breach of any covenant, agreement or obligation of Licensor
contained herein, or in any other Operative Document, (C) any gross negligence
or willful misconduct by Licensor in performing its obligations under this
Agreement, (D) any action undertaken or performed by or on behalf of Licensor
prior to, and including, the Closing Date that relates to the Programs or the
Products, or (E) in the event Licensor exercises a Discontinuation Option for a
Program, any action undertaken and/or performed by or on behalf of Licensor
after the Discontinuation Option Closing Date and relating to the Product that
was the subject of such Program (including the development, manufacture, use,
handling, storage, sale or other disposition of such Product); in each case,
except (1) with respect to Losses for which Licensor is entitled to
indemnification under this ARTICLE 6 or (2) to the extent such Loss arises from
the

15



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

      gross negligence or willful misconduct of a Symphony Icon Indemnified
Party, and        (ii)    in the case of Symphony Icon being the Indemnifying
Party, (A) any breach of any representation or warranty made by Symphony Icon
herein or in any other Operative Document, (B) any breach of any covenant,
agreement or obligation of Symphony Icon contained herein, or in any other
Operative Document, (C) any gross negligence or willful misconduct of Symphony
Icon (and not that of its direct subcontractors) in performing its obligations
under this Agreement, or (D) the development, manufacture, use, handling,
storage, sale or other disposition of Products (including in the course of
conducting the Programs) during the Term (except with respect to the
development, manufacture, use, handling storage, sale or other disposition,
after Licensor’s exercise of a Discontinuation Option, of Products covered under
Section 6.1(i)(E); in each case, except (1) with respect to Losses for which
Symphony Icon is entitled to indemnification under this ARTICLE 6 or (2) to the
extent such Loss arises from the gross negligence or willful misconduct of a
Licensor Indemnified Party.

     To the extent that the foregoing undertakings by Licensor and/or Symphony
Icon may be unenforceable for any reason, such Party shall make the maximum
contribution to the payment and satisfaction of any Loss that is permissible
under applicable Law.
     6.2 Notice of Claims. Any Indemnified Party that proposes to assert a right
to be indemnified under this ARTICLE 6 shall notify Licensor or Symphony Icon,
as applicable (the “Indemnifying Party”), promptly after receipt of notice of
commencement of any action, suit or proceeding against such Indemnified Party
(an “Indemnified Proceeding”) in respect of which a claim is to be made under
this ARTICLE 6, or the incurrence or realization of any Loss in respect of which
a claim is to be made under this ARTICLE 6, of the commencement of such
Indemnified Proceeding or of such incurrence or realization, enclosing a copy of
all relevant documents, including all papers served and claims made, but the
omission so to notify the applicable Indemnifying Party promptly of any such
Indemnified Proceeding or incurrence or realization shall not relieve (a) such
Indemnifying Party from any liability that it may have to such Indemnified Party
under this ARTICLE 6 or otherwise, except, as to such Indemnifying Party’s
liability under this ARTICLE 6, to the extent, but only to the extent, that such
Indemnifying Party shall have been prejudiced by such omission, or (b) any other
indemnitor from liability that it may have to any Indemnified Party under the
Operative Documents.
     6.3 Defense of Proceedings. In case any Indemnified Proceeding shall be
brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof and such Indemnifying Party shall
be entitled to participate in, and provided such Indemnified Proceeding involves
a claim solely for money damages and does not seek an injunction or other
equitable relief against the Indemnified Party and is not a criminal or
regulatory action, to assume the defense of, such Indemnified Proceeding with
counsel reasonably satisfactory to such Indemnified

16



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Party. After notice from such Indemnifying Party to such Indemnified Party of
such Indemnifying Party’s election so to assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within ten
(10) Business Days following its receipt of such notice, such Indemnifying Party
shall not be liable to such Indemnified Party for legal or other expenses
related to such Indemnified Proceedings incurred after such notice of election
to assume such defense except as provided below and except for the reasonable
costs of investigating, monitoring or cooperating in such defense subsequently
incurred by such Indemnified Party reasonably necessary in connection with the
defense thereof. Such Indemnified Party shall have the right to employ its
counsel in any such Indemnified Proceeding, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless:
          (a) the employment of counsel by such Indemnified Party at the expense
of the applicable Indemnifying Party has been authorized in writing by such
Indemnifying Party;
          (b) such Indemnified Party shall have reasonably concluded in its good
faith (which conclusion shall be determinative unless a court determines that
such conclusion was not reached reasonably and in good faith) that there is or
may be a conflict of interest between the applicable Indemnifying Party and such
Indemnified Party in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Party
(it being agreed that in any case referred to in this clause (b) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party);
          (c) the applicable Indemnifying Party shall not have employed counsel
reasonably acceptable to the Indemnified Party to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof; provided, however, that (i) this clause shall not be deemed to
constitute a waiver of any conflict of interest that may arise with respect to
any such counsel, and (ii) an Indemnified Party may not invoke this clause I if
such Indemnified Party failed to timely object to such counsel pursuant to the
first paragraph of this Section 6.3 (it being agreed that in any case referred
to in this clause I such Indemnifying Party shall not have the right to direct
the defense of such Indemnified Proceeding on behalf of the Indemnified Party);
or
          (d) any counsel employed by the applicable Indemnifying Party shall
fail to timely commence or reasonably conduct the defense of such Indemnified
Proceeding and such failure has prejudiced (or is in immediate danger of
prejudicing) the outcome of such Indemnified Proceeding (it being agreed that in
any case referred to in this clause (d) such Indemnifying Party shall not have
the right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party);
in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party. Only one counsel shall
be retained by all

17



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Indemnified Parties with respect to any Indemnified Proceeding, unless counsel
for any Indemnified Party reasonably concludes in good faith (which conclusion
shall be determinative unless a court determines that such conclusion was not
reached reasonably and in good faith) that there is or may be a conflict of
interest between such Indemnified Party and one or more other Indemnified
Parties in the conduct of the defense of such Indemnified Proceeding or that
there are or may be one or more different or additional defenses, claims,
counterclaims, or causes of action available to such Indemnified Party.
     6.4 Settlement. Without the prior written consent of such Indemnified
Party, such Indemnifying Party shall not settle or compromise, or consent to the
entry of any judgment in, any pending or threatened Indemnified Proceeding,
unless such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no admission of
fact adverse to the Indemnified Party or finding or admission of any violation
of Law or the rights of any Person by the Indemnified Party, and (iv) is not in
the nature of a criminal or regulatory action. No Indemnified Party shall settle
or compromise, or consent to the entry of any judgment in, any pending or
threatened Indemnified Proceeding (A) in respect of which any payment would
result hereunder or under any other Operative Document, (B) which includes an
injunction that will adversely affect any Indemnifying Party, (C) which involves
an admission of fact adverse to the Indemnifying Party or a finding or admission
of any violation of Law or the rights of any Person by the Indemnifying Party,
(D) which is in the nature of a criminal or regulatory action, without the prior
written consent of the Indemnifying Party, such consent not to be unreasonably
conditioned, withheld or delayed, or (E) which admits the invalidity, misuse or
unenforceability of a Licensed Patent Right, without the prior written consent
of the Indemnifying Party, such consent not to be unreasonably conditioned,
withheld or delayed.
     6.5 Limitation of Liability. TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, NEITHER PARTY NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, MEMBERS,
MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS SHALL HAVE ANY LIABILITY
OF ANY TYPE (INCLUDING, BUT NOT LIMITED TO, CLAIMS IN CONTRACT, NEGLIGENCE AND
TORT LIABILITY) FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL
DAMAGES, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF OPPORTUNITY, LOSS OF USE OR
LOSS OF REVENUE OR PROFIT IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR
THE SERVICES PERFORMED HEREUNDER, EVEN IF SUCH DAMAGES MAY HAVE BEEN
FORESEEABLE. THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS PURSUANT TO SECTION 6.1.

18



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     6.6 Insurance. The Parties shall maintain insurance as set forth in
Section 6.7 of the Amended and Restated Research and Development Agreement.
ARTICLE 7
TERM AND TERMINATION
     7.1 Term. This Agreement shall commence on the Closing Date and shall
remain in force until terminated as provided herein.
     7.2 Termination.
          (a) Either Party may terminate this Agreement at any time if the other
Party is in material default or breach of this Agreement that has resulted in,
or would reasonably be expected to result in, a material adverse effect on the
Programs or the non-breaching Party’s rights under the Operative Documents, and
such material default or breach continues unremedied for a period of [**] after
written notice thereof is delivered to the defaulting or breaching Party.
          (b) Licensor may terminate this Agreement at any time upon written
notice to Symphony Icon if (i) Holdings breaches Section 2 of the Subscription
Agreement or (ii) Holdings or Symphony Icon is in material default or breach of
the Purchase Option Agreement that has resulted in, or would reasonably be
expected to result in, a material adverse effect on Licensor’s rights under the
Purchase Option Agreement and such default or breach is not cured within [**]
after written notice of such default or breach under the Purchase Option
Agreement is delivered to the defaulting or breaching party.
          (c) Licensor may terminate Symphony Icon’s sublicense to a specific
element of Sublicensed Intellectual Property if Symphony Icon is in material
default or breach of a Sublicense Obligation relating to such Sublicensed
Intellectual Property and such material default or breach continues unremedied
for a period of [**] (or such shorter cure period as may be stipulated in the
applicable Sublicense Obligation) after written notice thereof is delivered to
Symphony Icon.
          (d) Upon any termination of this Agreement, all license rights granted
herein (except for those rights granted in or pursuant to Section 2.5) shall
immediately terminate.
     7.3 Survival. The following Sections and Articles shall survive any
expiration or termination of this Agreement: Sections 2.11, 4.1, 5.2 and 7.3,
and Articles 6 and 8.
     7.4 Bankruptcy. All rights and licenses granted under this Agreement are,
and shall otherwise be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code (the “Code”), licenses to “Intellectual Property”
as defined in the

19



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Code. The Parties agree that each Party shall retain and may fully exercise all
of its rights and elections under the Code.
ARTICLE 8
MISCELLANEOUS
     8.1 Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted to be given to any Party
shall be in writing addressed to the Party at its address set forth below and
shall be deemed given (i) when delivered to the Party personally, (ii) if sent
to the Party by facsimile transmission (promptly followed by a hard-copy
delivered in accordance with this Section 8.1), when the transmitting Party
obtains written proof of transmission and receipt; provided, however, that
notwithstanding the foregoing, any communication sent by facsimile transmission
after 5:00 PM (receiving Party’s time) or not on a Business Day shall not be
deemed received until the next Business Day, (iii) when delivered by next
Business Day delivery by a nationally recognized courier service, or (iv) if
sent by registered or certified mail, when received, provided postage and
registration or certification fees are prepaid and delivery is confirmed by a
return receipt:
     Licensor:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, TX 77381-1160
Attn: Arthur T. Sands, M.D., Ph.D
Facsimile: (281) 863-8095
     with copies to:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, TX 77381-1160
Attn: Jeffrey L. Wade
Facsimile: (281) 863-8010
     and
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, TX 77381-1160
Attn: Julia P. Gregory
Facsimile: (281) 863-8095
     Symphony Icon:

20



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Symphony Icon, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Charles W. Finn, Ph.D.
Facsimile: (301) 762-6154
     with copies to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
     and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
     8.2 Entire Agreement. This Agreement (including any Annexes, Schedules,
Exhibits or other attachments hereto) and the agreements referred to herein
(including the Operative Documents) constitute the entire agreement between the
Parties with respect to the subject matter hereof, and no oral or written
statement may be used to interpret or vary the meaning of the terms and
conditions hereof. This Agreement supersedes all prior and contemporaneous
agreements, correspondence, discussion and understandings, whether written or
oral, between the Parties with respect to the subject matter hereof, including
the Original Agreement but excluding the Operative Documents.
     8.3 Assignment. Neither Party may assign or otherwise transfer this
Agreement without the prior written consent of the other Party; provided,
however, that (i) Licensor may assign this Agreement or any of its rights and
obligations hereunder without the consent of Symphony Icon (A) to an Affiliate
or in connection with a merger or the sale of all or substantially all of the
assets of Licensor to which this Agreement relates, or (B) to the Surviving
Entity in the event Licensor undergoes a Change of Control in compliance with
Article 14 of the Amended and Restated Research and Development Agreement,
provided, however, the Licensed Patent Rights and Licensed Know-How shall not be
construed, as a result of such assignment, to include any patent rights,
know-how, trade secret, and other intellectual property that, prior to such
Change of Control, were owned or Controlled by the Person (other than Licensor)
involved in such Change of Control; and (ii) after expiration of the Term
without Licensor’s exercise

21



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
of the Purchase Option, Symphony Icon may assign or otherwise transfer this
Agreement to any Person without the prior, written consent of Licensor.
Assignment of this Agreement by either Party shall not relieve the assignor of
its obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
     8.4 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.
     8.5 Independent Contractor. Each Party shall be acting as an independent
contractor in performing under this Agreement and shall not be considered or
deemed to be an agent, employee, joint venturer or partner of the other Party.
     8.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
     8.7 No Third-Party Beneficiaries. Except with respect to (i) certain
indemnification obligations and liability limitations pursuant to ARTICLE 6 and
(ii) BMS, solely with respect to its rights pursuant to Section 2.12, nothing in
this Agreement, either express or implied, is intended to or shall confer upon
any third party any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
     8.8 Compliance with Laws. In performing under this Agreement, each Party
shall comply with all applicable Laws, rules and regulations, including without
limitation the Federal Food, Drug, and Cosmetic Act and regulations promulgated
pursuant thereto and the United States Export Administration Regulations.
     8.9 Amendment. The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of Licensor and Symphony Icon.
     8.10 Governing Law; Consent to Jurisdiction and Service of Process.
          (a) This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of New York; except to the extent that this
Agreement pertains to the internal governance of Symphony Icon or Holdings, and
to

22



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
such extent this Agreement shall be governed and construed in accordance with
the Laws of the State of Delaware.
          (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
The City of New York, Borough of Manhattan, and any appellate court from any
jurisdiction thereof, in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by Law, in such federal
court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this Agreement.
          (c) Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
     8.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
     8.12 Counterparts. This Agreement may be executed in one or more
counterparts, and by the respective Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.
     8.13 No Waiver. The failure of either Party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such Party
thereafter to enforce such provisions.
SIGNATURES FOLLOW ON NEXT PAGE

23



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the date first written above by their respective duly authorized
officers.

              SYMPHONY ICON, INC.
 
       
 
  By:    
 
       
 
      Name: Mark Kessel
 
      Title: Chairman of the Board
 
            SYMPHONY ICON HOLDINGS LLC
 
       
 
  By:   Symphony Capital Partners, L.P.,
 
      its Manager
 
       
 
  By:   Symphony Capital GP, L.P.,
 
      its general partner
 
       
 
  By:   Symphony GP, LLC,
 
      its general partner
 
       
 
  By:    
 
       
 
      Name: Mark Kessel
 
      Title: Managing Member
 
            LEXICON PHARMACEUTICALS, INC.
 
       
 
  By:    
 
       
 
      Name: Arthur T. Sands, M.D., Ph.D.
 
      Title: President and Chief Executive Officer

Signature page to Novated and Restated Technology License Agreement

24



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
SCHEDULE 2.2
CERTAIN RESTRICTIONS RELATING TO LICENSED INTELLECTUAL
PROPERTY LICENSED TO LICENSOR BY A THIRD PARTY
NONE

Sched. 2.2-1



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
ANNEX A
CERTAIN DEFINITIONS
[See attached]

A-1



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
CERTAIN DEFINITIONS
          “$” means United States dollars.
          “Accredited Investor” has the meaning set forth in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.
          “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq.
          “Activity” means:
               (a) in the case of goods or services procured from third party
vendors, the resources applied (and the costs incurred therefor) on one clinical
study or protocol under a single contract with a vendor, said contract
consisting of either a purchase order or a stand alone contract, if for a
one-time purchase, or a series of work orders under a master contract or master
services agreement, if for multiple purchases of similar goods or services from
the same vendor; and
               (b) in the case of internally provided goods or services, the
resources applied, allocated or reallocated (and the costs associated therewith)
under a single budgetary line item for any LG103 Program or any LG617 Program.
          “Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B
of the Amended and Restated Research and Development Agreement.
          “Additional Party” has the meaning set forth in Section 14 of the
Confidentiality Agreement.
          “Additional Regulatory Filings” means such Governmental Approvals as
required to be made under any law applicable to the purchase of the Symphony
Icon Equity Securities under the Purchase Option Agreement.
          “Adjusted Capital Account Deficit” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Affected Member” has the meaning set forth in Section 26 of the
Investors LLC Agreement.
          “Affiliate” means, with respect to any Person (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any officer, director, general partner, member or trustee of such
Person, or (iii) any Person who is an officer, director, general partner, member
or trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Person or entity, whether through the ownership of voting securities, by
contract or otherwise, or the power to elect at least 50% of the directors,
managers, general partners, or persons exercising similar authority with respect
to such Person or entities.
          “Amended and Restated Research and Development Agreement” means the
Amended and Restated Research and Development Agreement dated as of the Closing
Date, among Lexicon, Holdings and Symphony Icon.
          “Annual Price” has the meaning set forth in Section 2(b) of the
Purchase Option Agreement.
          “Asset Value” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Auditors” means an independent certified public accounting firm of
recognized national standing.
          “Balance Sheet Deficiency” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Balance Sheet Deficiency Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Balance Sheet Deficiency Threshold” shall have the meaning set forth
in Section 3(b) of the Research Cost Sharing, Payment and Extension Agreement.
          “Bankruptcy Code” means the United States Bankruptcy Code.
          “Bankruptcy Event” means, with respect to a Person, the occurrence of
either of the following:
               (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person of all
or substantially all of its assets, or any similar action with respect to such
Person under any Law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty
(60) consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy Laws or other
similar Laws now or hereafter in effect; or
               (b) such Person shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy,

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
insolvency, reorganization, debt arrangement, dissolution or other similar Law
now or hereafter in effect, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee (other than a trustee
under a deed of trust, indenture or similar instrument), custodian, sequestrator
(or other similar official) for, such Person or for any substantial part of its
property, or shall make any general assignment for the benefit of creditors, or
shall be adjudicated insolvent, or admit in writing its inability to pay its
debts generally as they become due, or, if a corporation or similar entity, its
board of directors shall vote to implement any of the foregoing.
          “BMS” means Bristol-Myers Squibb Company, a Delaware corporation.
          “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.
          “Capital Contributions” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
          “Cash Available for Distribution” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Chair” has the meaning set forth in Paragraph 4 of Annex B to the
Amended and Restated Research and Development Agreement.
          “Change of Control” means and includes the occurrence of any of the
following events, but specifically excludes (i) acquisitions of capital stock
directly from Lexicon for cash, whether in a public or private offering,
(ii) sales of capital stock by stockholders of Lexicon, and (iii) acquisitions
of capital stock by or from any employee benefit plan or related trust:
          (a) the merger, reorganization or consolidation of Lexicon into or
with another corporation or legal entity in which Lexicon’s stockholders holding
the right to vote with respect to matters generally immediately preceding such
merger, reorganization or consolidation, own less than fifty percent (50%) of
the voting securities of the surviving entity; or
          (b) the sale of all or substantially all of Lexicon’s assets or
business.
          “Change of Control Put Option” has the meaning set forth in Section 2A
of the Purchase Option Agreement.
          “Change of Control Put Option Exercise Notice” has the meaning set
forth in Section 2A of the Purchase Option Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Class A Member” means a holder of a Class A Membership Interest.
          “Class A Membership Interest” means a Class A Membership Interest in
Holdings.
          “Class B Member” means a holder of a Class B Membership Interest.
          “Class B Membership Interest” means a Class B Membership Interest in
Holdings.
          “Class C Member” means a holder of a Class C Membership Interest.
          “Class C Membership Interest” means a Class C Membership Interest in
Holdings.
          “Class D Member” means a holder of a Class D Membership Interest.
          “Class D Membership Interest” means a Class D Membership Interest in
Holdings.
          “Client Schedules” has the meaning set forth in Section 5(b) of the
RRD Services Agreement.
          “Clinical Trial Material” means Product and placebo for administration
to animals for pre-clinical testing or to humans for clinical testing, and
Product for non-clinical testing.
          “Closing Date” means June 15, 2007.
          “CMC” means the chemistry, manufacturing and controls documentation as
required for filings with a Regulatory Authority relating to the manufacturing,
production and testing of drug products.
          “CNS Field” means the field of prevention, palliation, control or
treatment in humans of (a) depression, schizophrenia, bipolar disease, dementia,
anxiety, attention deficit hyperactivity disorder, anorexia nervosa and other
affective disorders, (b) Alzheimer’s disease and other cognitive disorders,
(c) Parkinson’s disease, amyotrophic lateral sclerosis and other
neurodegenerative disorders, (d) pain, (e) epilepsy, (f) insomnia, narcolepsy
and other sleep disorders, (g) substance abuse and (h) migraine.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Common Stock” means the common stock, par value $0.01 per share, of
Symphony Icon.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Company Expenses” has the meaning set forth in Section 5.09 of the
Holdings LLC Agreement.
          “Company Property” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Confidential Information” has the meaning set forth in Section 2 of
the Confidentiality Agreement.
          “Confidentiality Agreement” means the Confidentiality Agreement, dated
as of the Closing Date, among Symphony Icon, Holdings, Lexicon, SCP, SSP,
Investors, Symphony Capital and RRD, as such agreement may be amended or amended
and restated from time to time.
          “Conflict Transaction” has the meaning set forth in Article X of the
Symphony Icon Charter.
          “Control” means, with respect to any material, information or
intellectual property right, that a Party owns or has a license to such item or
right, and has the ability to grant the other Party access, a license or a
sublicense (as applicable) in or to such item or right as provided in the
Operative Documents without violating the terms of any agreement or other
arrangement with any third party.
          “Cross Program Budget Component” has the meaning set forth in
Section 4.1 of the Amended and Restated Research and Development Agreement.
          “Debt” of any Person means, without duplication:
          (a) all indebtedness of such Person for borrowed money,
          (b) all obligations of such Person for the deferred purchase price of
property or services (other than any portion of any trade payable obligation
that shall not have remained unpaid for 91 days or more from the later of
(A) the original due date of such portion and (B) the customary payment date in
the industry and relevant market for such portion),
          (c) all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments,
          (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (whether or not the rights and remedies of the seller or
lender under such agreement in an event of default are limited to repossession
or sale of such property),
          (e) all Capitalized Leases to which such Person is a party,

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities,
          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Securities of such Person,
          (h) the net amount of all financial obligations of such Person in
respect of Hedge Agreements,
          (i) the net amount of all other financial obligations of such Person
under any contract or other agreement to which such Person is a party,
          (j) all Debt of other Persons of the type described in clauses (a)
through (i) above guaranteed, directly or indirectly, in any manner by such
Person, or in effect guaranteed, directly or indirectly, by such Person through
an agreement (A) to pay or purchase such Debt or to advance or supply funds for
the payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Debt or to assure the holder of
such Debt against loss, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss, and
          (k) all Debt of the type described in clauses (a) through (i) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Encumbrance on property
(including accounts and contract rights) owned or held or used under lease or
license by such Person, even though such Person has not assumed or become liable
for payment of such Debt.
          “Development Budget” means the budget (comprised of the Program
Specific Budget Component and the Cross Program Budget Component) for the
implementation of the Development Plan (the initial form of which was agreed
upon by Lexicon and Symphony Icon as of the Closing Date and attached to the
Amended and Restated Research and Development Agreement as Annex C thereto), as
may be further developed and revised from time to time in accordance with the
Development Committee Charter and the Amended and Restated Research and
Development Agreement.
          “Development Committee” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.
          “Development Committee Charter” has the meaning set forth in Article 3
of the Amended and Restated Research and Development Agreement.
          “Development Committee Member” has the meaning set forth in
Paragraph 1 of Annex B to the Amended and Restated Research and Development
Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Development Plan” means the development plan covering all the
Programs (the initial form of which was agreed upon by Lexicon and Symphony Icon
as of the Closing Date and attached to the Amended and Restated Research and
Development Agreement as Annex C thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.
          “Development Product” means a LG617 Product or a LG103 Product that is
administered in a clinical trial performed pursuant to the Development Plan.
          “Development Services” has the meaning set forth in Section 1(b) of
the RRD Services Agreement.
          “Development Subcontracting Agreement” means a Subcontracting
Agreement that is directly related to one or both of the Programs and is not a
Manufacturing Subcontracting Agreement.
          “Director(s)” means the Persons identified as such in the Preliminary
Statement of the Indemnification Agreement (including such Persons as may become
parties thereto after the date hereof).
          “Disclosing Party” has the meaning set forth in Section 4 of the
Confidentiality Agreement.
          “Discontinuation Option” has the meaning set forth in Section 11(a) of
the Amended and Restated Research and Development Agreement.
          “Discontinuation Option Closing Date” means the date of expiration of
the Discontinuation Option pursuant to Section 11(a) of the Amended and Restated
Research and Development Agreement.
          “Discontinuation Price” has the meaning set forth in Section 11(a) of
the Amended and Restated Research and Development Agreement.
          “Discontinued Program” has the meaning set forth in Section 2.10 of
the Novated and Restated Technology License Agreement.
          “Disinterested Directors” has the meaning set forth in Article IX of
the Symphony Icon Charter.
          “Distribution” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Early Purchase Option Exercise” has the meaning set forth in
Section 1(c)(v) of the Purchase Option Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Effective Registration Date” has the meaning set forth in
Section 1(b) of the Registration Rights Agreement.
          “Encumbrance” means (i) any security interest, pledge, mortgage, lien
(statutory or other), charge or option to purchase, lease or otherwise acquire
any interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).
          “Equity Securities” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended.
          “Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the
Purchase Option Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Existing Confidentiality Agreement” has the meaning set forth in
Section 2(a) of the Confidentiality Agreement.
          “Extension Funding” has the meaning set forth in Section 2 of the
Research Cost Sharing, Payment and Extension Agreement.
          “External Directors” means, at any time, up to two (2) Persons elected
to the Symphony Icon Board after the Closing Date (who shall be neither
employees of Symphony Capital nor of Lexicon) in accordance with the Symphony
Icon Charter, the Symphony Icon By-laws and Section 4(b)(v) of the Purchase
Option Agreement.
          “FDA” means the United States Food and Drug Administration or its
successor agency in the United States.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended
and Restated Research and Development Agreement.
          “Final Termination Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Financial Audits” has the meaning set forth in Section 6.7 of the
Amended and Restated Research and Development Agreement.
          “Financing” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Fiscal Year” has the meaning set forth in each Operative Document in
which it appears.
          “Form S-3” means the Registration Statement on Form S-3 as defined
under the Securities Act.
          “FTE” means the time and effort of one or more qualified scientists,
technicians, project managers, preclinical or clinical research personnel,
regulatory personnel, or patent professionals that is equivalent to [**]. The
percentage of a FTE billable by Lexicon to the Programs for one individual shall
be determined by dividing the number of hours worked directly by said individual
on one or more of the Programs, [**], by [**], with the further limitation that
one individual cannot account for more than one FTE over any annual period.
          “Funds Termination Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Funds Termination Notice” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
          “Governmental Approvals” means authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by any Governmental Authority.
          “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local, or similar
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
          “Hedge Agreement” means any interest rate swap, cap or collar
agreement, interest rate future or option contract, currency swap agreement,
currency future or option contract or other similar hedging agreement.
          “Holdings” means Symphony Icon Holdings LLC, a Delaware limited
liability company.
          “Holdings Claims” has the meaning set forth in Section 5.01 of the
Share Purchase Agreement.
          “Holdings LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Holdings dated as of the Closing Date.
          “HSR Filings” means the pre-merger notification and report forms
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
          “Icon Relevant Infringement” means an infringement, misappropriation,
illegal use or misuse of the Licensed Patent Rights or other Licensed
Intellectual Property due to the manufacture, use, sale or importation of a
LG103 Product or a LG617 Product.
          “IND” means an Investigational New Drug Application, as described in
21 U.S.C. § 355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the
United States Food and Drug Administration, or any foreign equivalent thereof.
          “Indemnification Agreement” means the Indemnification Agreement among
Symphony Icon and the Directors named therein, dated as of the Closing Date, as
such agreement may be amended or amended and restated from time to time.
          “Indemnified Party” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnified Proceeding” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnifying Party” has the meaning set forth in each Operative
Document in which it appears.
          “Initial Development Budget” means the initial development budget
prepared by representatives of Symphony Icon and Lexicon prior to the Closing
Date, and attached to the Amended and Restated Research and Development
Agreement as Annex C thereto.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Initial Development Plan” means the initial development plan prepared
by representatives of Symphony Icon and Lexicon prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as Annex
C thereto.
          “Initial Holdings LLC Agreement” means the Agreement of Limited
Liability Company of Holdings, dated April 30, 2007.
          “Initial Investors LLC Agreement” means the Agreement of Limited
Liability Company of Investors, dated April 30, 2007.
          “Initial LLC Member” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Interest Certificate” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended.
          “Investment Overview” means the investment overview describing the
transactions entered into pursuant to the Operative Documents.
          “Investment Policy” has the meaning set forth in Section 1(a)(vi) of
the RRD Services Agreement.
          “Investors” means Symphony Icon Investors LLC.
          “Investors LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Investors dated as of the Closing Date.
          “IRS” means the U.S. Internal Revenue Service.
          “Key Personnel” means those Lexicon Personnel listed on Schedule 6.5
to the Amended and Restated Research and Development Agreement, as such schedule
may be updated from time to time by mutual agreement of the parties to the
Amended and Restated Research and Development Agreement.
          “Know-How” means any and all proprietary technology, including without
limitation, manufacturing processes or protocols, know-how, writings,
documentation, data, technical information, techniques, results of
experimentation and testing, diagnostic and prognostic assays, specifications,
databases, any and all laboratory, research, pharmacological, toxicological,
analytical, quality control pre-clinical and clinical data, and other
information and materials, whether or not patentable.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Knowledge” of Lexicon, Symphony Icon or Holdings, as the case may be,
means the actual (and not imputed) knowledge of the executive officers or
managing member of such Person without the duty of inquiry or investigation.
          “Law” means any law, statute, treaty, constitution, regulation, rule,
ordinance, order or Governmental Approval, or other governmental restriction,
requirement or determination, of or by any Governmental Authority.
          “Lexicon” means Lexicon Pharmaceuticals, Inc., a Delaware corporation
(f/k/a Lexicon Genetics Incorporated).
          “Lexicon Accounting Advisor” means Ernst & Young LLP.
          “Lexicon Common Stock” means the common stock, par value $0.001 per
share, of Lexicon.
          “Lexicon Common Stock Valuation” has the meaning set forth in
Section 2(e) of the Purchase Option Agreement.
          “Lexicon Funding Notice” has the meaning set forth in Section 2(b) of
the Research Cost Sharing, Payment and Extension Agreement.
          “Lexicon Obligations” has the meaning set forth in Section 6.1(a) of
the Amended and Restated Research and Development Agreement.
          “Lexicon Payment Amount” has the meaning set forth in Paragraph 14 of
the Development Committee Charter.
          “Lexicon Personnel” has the meaning set forth in Section 8.4 of the
Amended and Restated Research and Development Agreement.
          “Lexicon Public Filings” means all publicly available filings made by
Lexicon with the SEC.
          “Lexicon Subcontractor” means a third party that has entered into a
Subcontracting Agreement with Lexicon.
          “LG103” means [**].
          “LG103 Product” means pharmaceutical compositions that Target LG103,
including pharmaceutical compositions comprising LX1031, LX1032 and/or backups.
          “LG103 Program” means the development, manufacture and/or use of any
LG103 Product.
          “LG617” means [**].

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “LG617 Product” means pharmaceutical compositions that Target LG617,
including pharmaceutical compositions comprising LX6171 and/or backups.
          “LG617 Program” means the development, manufacture and/or use of any
LG617 Product.
          “License” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Licensed Intellectual Property” means the Licensed Patent Rights and
the Licensed Know-How.
          “Licensed Know-How” means any and all Know-How that is [**].
          “Licensed Patent Rights” means:
          (a) [**];
          (b) [**]; and
          (c) [**].
          “Licensed Patent Rights” include [**].
          “Licensor” means Lexicon.
          “Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Liquidating Event” has the meaning set forth in Section 8.01 of the
Holdings LLC Agreement.
          “LLC Agreements” means the Initial Holdings LLC Agreement, the
Holdings LLC Agreement, the Initial Investors LLC Agreement and the Investors
LLC Agreement.
          “Loss” has the meaning set forth in each Operative Document in which
it appears.
          “LX1031” means [**].
          “LX1032” means [**].
          “LX6171” means [**].
          “Management Fee” has the meaning set forth in Section 6(a) of the RRD
Services Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Management Services” has the meaning set forth in Section 1(a) of the
RRD Services Agreement.
          “Manager” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, RRD in its capacity as the provider of Management
Services on behalf of Symphony Icon pursuant to the RRD Services Agreement.
          “Manager Event” has the meaning set forth in Section 3.01(g) of the
Holdings LLC Agreement.
          “Manufacturing Subcontracting Agreement” means a Subcontracting
Agreement that is directly related to the manufacture of Product (including
procurement of components and development of improved manufacturing methods).
          “Material Adverse Effect” means, with respect to any Person, a
material adverse effect on (i) the business, assets, property or condition
(financial or otherwise) of such Person or, (ii) its ability to comply with and
satisfy its respective agreements and obligations under the Operative Documents
or, (iii) the enforceability of the obligations of such Person under any of the
Operative Documents to which it is a party.
          “Medical Discontinuation Event” means [**].
          “Membership Interest” means (i) for each LLC Agreement in which it
appears, the meaning set forth in such LLC Agreement, and (ii) for each other
Operative Document in which it appears, the meaning set forth in the Holdings
LLC Agreement.
          “NASDAQ” means the Nasdaq Stock Market, Inc.
          “NDA” means a New Drug Application, as defined in the regulations
promulgated by the United States Food and Drug Administration, or any foreign
equivalent thereof.
          “Non-Lexicon Capital Transaction” means any (i) sale or other
disposition of all or part of the Symphony Icon Shares or all or substantially
all of the operating assets of Symphony Icon, to a Person other than Lexicon or
an Affiliate of Lexicon or (ii) distribution in kind of the Symphony Icon Shares
following the unexercised expiration or termination of the Purchase Option.
          “Novated and Restated Technology License Agreement” means the Novated
and Restated Technology License Agreement, dated as of the Closing Date, among
Lexicon, Symphony Icon and Holdings.
          “Operative Documents” means, collectively, the Indemnification
Agreement, the Holdings LLC Agreement, the Purchase Option Agreement, the Share
Purchase Agreement, the Registration Rights Agreement, the Subscription
Agreement,

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
the Technology License Agreement, the Novated and Restated Technology License
Agreement, the RRD Services Agreement, the Research and Development Agreement,
the Research Cost Sharing, Payment and Extension Agreement, the Amended and
Restated Research and Development Agreement, the Confidentiality Agreement, and
each other certificate and agreement executed in connection with any of the
foregoing documents.
          “Organizational Documents” means any certificates or articles of
incorporation or formation, partnership agreements, trust instruments, bylaws or
other governing documents.
          “Partial Stock Payment” has the meaning set forth in Section 3(a)(iii)
of the Purchase Option Agreement.
          “Party(ies)” means, for each Operative Document or other agreement in
which it appears, the parties to such Operative Document or other agreement, as
set forth therein. With respect to any agreement in which a provision is
included therein by reference to a provision in another agreement, the term
“Party” shall be read to refer to the parties to the document at hand, not the
agreement that is referenced.
          “Payment Terms” has the meaning set forth in Section 8.2 of the
Amended and Restated Research and Development Agreement.
          “Percentage” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “Permitted Investments” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Permitted Lien” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Person” means any individual, partnership (whether general or
limited), limited liability company, corporation, trust, estate, association,
nominee or other entity.
          “Personnel” of a Party means such Party, its employees,
subcontractors, consultants, representatives and agents.
          “Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or,
if such bank ceases to exist or is not quoting a base rate, prime rate reference
rate or similar rate for United States dollar loans, such other major money
center commercial bank in New York City selected by the Manager.
          “Product” means a LG617 Product and/or a LG103 Product.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Programs” means the LG617 Program and/or the LG103 Program.
          “Program Specific Budget Component” has the meaning set forth in
Section 4.1 of the Amended and Restated Research and Development Agreement.
          “Program-Specific Claim” means any claim in a patent or patent
application in the Licensed Patent Rights that is directed exclusively to
(i) the composition of matter, formulations or use of any Product or
(ii) methods of treating humans by inhibiting, agonizing, or otherwise
modulating (i.e., acting through) LG103 or LG617.
          “Program-Specific Patents” means any and all Licensed Patent Rights
that contain at least one Program-Specific Claim.
          “Protocol” means a written protocol that meets the substantive
requirements of Section 6 of the ICH Guideline for Good Clinical Practice as
adopted by the FDA, effective May 9, 1997, and is included within the
Development Plan or later modified or added to the Development Plan pursuant to
the Amended and Restated Research and Development Agreement.
          “Public Companies” has the meaning set forth in Section 5(e) of the
Purchase Option Agreement.
          “Purchase Option” has the meaning set forth in Section 1(a) of the
Purchase Option Agreement.
          “Purchase Option Agreement” means the Purchase Option Agreement dated
as of the Closing Date, among Lexicon, Holdings and Symphony Icon.
          “Purchase Option Closing” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.
          “Purchase Option Closing Date” has the meaning set forth in
Section 2(a) of the Purchase Option Agreement.
          “Purchase Option Commencement Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Purchase Option Exercise Date” has the meaning set forth in
Section 2(a) of the Purchase Option Agreement.
          “Purchase Option Exercise Notice” has the meaning set forth in
Section 2(a) of the Purchase Option Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Purchase Option Period” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Purchase Price” has the meaning set forth in Section 2(b) of the
Purchase Option Agreement.
          “QA Audits” has the meaning set forth in Section 6.6 of the Amended
and Restated Research and Development Agreement.
          “Registration Rights Agreement” means the Registration Rights
Agreement dated as of the Closing Date, between Lexicon and Holdings.
          “Registration Statement” has the meaning set forth in Section 1(b) of
the Registration Rights Agreement.
          “Regulatory Allocation” has the meaning set forth in Section 3.06 of
the Holdings LLC Agreement.
          “Regulatory Authority” means the United States Food and Drug
Administration, or any successor agency in the United States, or any health
regulatory authority(ies) in any other country that is a counterpart to the FDA
and has responsibility for granting registrations or other regulatory approval
for the marketing, manufacture, storage, sale or use of drugs in such other
country.
          “Regulatory Files” means any IND, NDA or any other filings filed with
any Regulatory Authority with respect to the Programs.
          “Representative” of any Person means such Person’s shareholders,
principals, directors, officers, employees, members, managers and/or partners.
          “Research Cost Sharing, Payment and Extension Agreement” means the
Research Cost Sharing, Payment and Extension Agreement dated as of the Closing
Date, among Lexicon, Holdings and Symphony Icon.
          “Research and Development Agreement” means the Research and
Development Agreement dated as of the Closing Date, between Lexicon and
Holdings.
          “RRD” means RRD International, LLC, a Delaware limited liability
company.
          “RRD Indemnified Party” has the meaning set forth in Section 10(a) of
the RRD Services Agreement.
          “RRD Loss” has the meaning set forth in Section 10(a) of the RRD
Services Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the
RRD Services Agreement.
          “RRD Services Agreement” means the RRD Services Agreement between
Symphony Icon and RRD, dated as of the Closing Date.
          “Schedule K-1” has the meaning set forth in Section 9.02(a) of the
Holdings LLC Agreement.
          “Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex
B of the Amended and Restated Research and Development Agreement.
          “Scientific Discontinuation Event” has the meaning set forth in
Section 4.2(c) of the Amended and Restated Research and Development Agreement.
          “SCP” means Symphony Capital Partners, L.P., a Delaware limited
partnership.
          “SEC” means the United States Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Selling Stockholder Questionnaire” has the meaning set forth in
Section 4(a) of the Registration Rights Agreement.
          “Share Closing” has the meaning set forth in Section 2.04 of the Share
Purchase Agreement.
          “Share Date” has the meaning set forth in Section 2.02 of the Share
Purchase Agreement.
          “Share Purchase Agreement” means the Share Purchase Agreement, dated
as of the Closing Date, between Lexicon and Holdings.
          “Shares” has the meaning set forth in Section 2.01 of the Share
Purchase Agreement.
          “Solvent” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “SSP” means Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Stock Payment Date” has the meaning set forth in Section 2 of the
Subscription Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.
          “Subcontracting Agreement” means (a) any written agreement between
Lexicon and a third party pursuant to which the third party performs any Lexicon
Obligations or (b) any work order, change order, purchase order or the like
entered into pursuant to Section 6.2(b) of the Amended and Restated Research and
Development Agreement.
          “Sublicense Obligations” has the meaning set forth in Section 3.2 of
the Novated and Restated Technology License Agreement.
          “Sublicensed Intellectual Property” has the meaning set forth in
Section 3.2 of the Novated and Restated Technology License Agreement.
          “Subscription Agreement” means the Subscription Agreement between
Symphony Icon and Holdings, dated as the Closing Date.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
          “Surviving Entity” means the surviving legal entity which is surviving
entity to Lexicon after giving effect to a Change of Control.
          “Symphony Capital” means Symphony Capital LLC, a Delaware limited
liability company.
          “Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware
limited partnership, and Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Symphony Icon” means Symphony Icon, Inc., a Delaware corporation.
          “Symphony Icon Auditors” has the meaning set forth in Section 5(b) of
the RRD Services Agreement.
          “Symphony Icon Board” means the board of directors of Symphony Icon.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Symphony Icon By-laws” means the By-laws of Symphony Icon, as adopted
by resolution of the Symphony Icon Board on the Closing Date.
          “Symphony Icon Charter” means the Amended and Restated Certificate of
Incorporation of Symphony Icon, dated as of the Closing Date.
          “Symphony Icon Director Event” has the meaning set forth in
Section 3.01(h)(i) of the Holdings LLC Agreement.
          “Symphony Icon Enhancements” means [**].
          “Symphony Icon Equity Securities” means the Common Stock and any other
stock or shares issued by Symphony Icon.
          “Symphony Icon Loss” has the meaning set forth in Section 10(b) of the
RRD Services Agreement.
          “Symphony Icon Shareholder” means any Person who owns any Symphony
Icon Shares.
          “Symphony Icon Shares” has the meaning set forth in Section 2.02 of
the Holdings LLC Agreement.
          “Tangible Materials” means [**].
          “Target” when used as a noun, means a human gene and the products
encoded by such gene, including, without limitation, (a) any partial or
full-length DNA sequence from such gene (including any mutant or polymorphic
forms thereof), (b) any RNA sequence (including any post-transcriptionally
modified variants thereof) encoded by any such gene, and/or (c) any peptide,
polypeptide or protein (including any post-translationally modified variants
thereof) encoded by any such gene; and when used as a verb, means to inhibit,
agonize, or otherwise modulate (i.e., act through) any of the foregoing, as
applicable.
          “Tax Amount” has the meaning set forth in Section 4.02 of the Holdings
LLC Agreement.
          “Technology License Agreement” means the Technology License Agreement,
dated as of the Closing Date, between Lexicon and Holdings.
          “Term” has the meaning set forth in Section 4(b)(iv) of the Purchase
Option Agreement, unless otherwise stated in the applicable Operative Document.
          “Territory” means the world.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Third Party IP” has the meaning set forth in Section 2.9 of the
Novated and Restated Technology License Agreement.
          “Third Party Licensor” means a third party from which Lexicon has
received a license or sublicense to Licensed Intellectual Property.
          “Transfer” has for each Operative Document in which it appears the
meaning set forth in such Operative Document.
          “Transferee” has, for each Operative Document in which it appears, the
meaning set forth in such Operative Document.
          “Treasury Regulations” means the rules, regulations and orders, and
interpretations thereof, adopted by the IRS under the Code, as in effect from
time to time.
          “Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
ANNEX B
CERTAIN ROYALTY AND MILESTONE PAYMENTS
NONE

B-1



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
ANNEX C
CERTAIN LICENSED PATENTS
[**]

C-1